DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	This action is in response to Applicant’s amendment filed on 10/23/2020.

Summary
Claim 1 is amended.
Claims 2-4 and 7-8 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ricardo Ochoa on 12/16/2020.
The application has been amended as follows:
(Claim 5) has been amended to change the dependency to claim 1 to become,
--The device according to claim 1, wherein the housing is shaped as an octagonal prism.--

(Claim 6) has been amended to change the dependency to claim 1 to become,


(Claim 9) has been amended to change the dependency to claim 1 to become,
--The device according to claim 1, wherein the input unit is releasably connected to the one end face of the prism shaped housing and wherein the one end face and the other end face of the two end faces are configured to enable releasing the input unit from the one end face and mounting the input unit to the other end face.--

(Claim 16) has been amended to change the dependency to claim 1 to become,
--The device according to claim 1, wherein the prism is shaped as one of a regular prism, a right prism or a right regular prism.--

Allowable Subject Matter
Claims 1, 5-6, and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the claimed combination including the following features:
None of the cited prior arts, specifically Sperry (US 7,950,433 B2), Frayne (US 2011/0247725 A1), or Sperry (US 2003/0205026 A1) specifically disclose or make obvious that the input unit on the end face of the device can be adjusted with the orientation of the device itself. The input units on the above prior arts along with the cited arts on the PTO-892 attached herein are all integrated into the structure of the devices, 
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731